Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment, filed 11/18/2020. Claims 1-8, 10-18 and 20-24 are currently pending. Claims 9 and 19 are canceled per applicant’s request.
Response to Amendment
Applicant's amendment, filed on 11/18/2020, is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks on the objection to the specification, Examiner appreciates the explanation, but to enhance the clarity of the disclosure, it is suggested to add a helpful comment clarifying the phrase “estimation target” in par. 0007. See a new office action below.
Regarding arguments on the interpretations under 35 USC 112(b), the amendment is accepted and the previous interpretations are withdrawn.
Regarding arguments on the rejections under 35 USC 101, the amendment is accepted and the previous rejections are withdrawn. 
Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection 

Specification
	The disclosure is objected to because of the following informalities: The meaning of the phrase “an individual estimation target” (estimation target [0007, 0016], a target for estimation [0055]) is not clear until it is explained by linking linked to Fig 4-6 supported by the paragraph (“Each of the estimators 220 determines internal state information corresponding to a target for estimation based on the extracted sensing data” [0055, Fig. 2]). It is suggested to add a phrase “(See examples of ‘estimation target’ in Fig. 4-6, which are extensions of par. 0055 and Fig. 2)” next to the phrase “estimation target” of par. 0007 or add an appropriate phrase to enhance the clarity of the disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sung (US 20160231386 A1), hereinafter ‘Sung’ in view of Honkura (US 20180219263 A1), hereinafter ‘Honkura’.
As per claim 1, Sung discloses the claim as follows.
	A method of estimating a state of a battery, the method comprising: (a method … for estimating a state of battery [0003])
	setting a section in a sensing data sequence of a battery;  (segmenting the battery sensor signal, based on a predetermined time interval, i.e. equivalent to a section [0011, 0088, Fig. 4])
	extracting sensing data from the set section; (generate segment data by segmenting a battery sensor signal, a pattern extractor … to extract a feature pattern of each label from the labeled segment data  [0011], battery sensor signal … include any one or any combination of any two or more of voltage data, current data, temperature data, and pressure [0013])
	determining items of internal state information of the battery using at least one processor-implemented estimator based on the extracted sensing data; (a state estimator configured to estimate a battery state [0010], extract a feature pattern of each label from the labeled segment data  [0011], an example of labeled segment data [0034, Fig. 4], showing a voltage pattern for instance, equivalent to determining items of internal state information of the battery;; state estimator, computing hardware, processors [0164], equivalent to using at least one processor-implemented estimator) and
	determining at least one of state of charging (SoC) information or state of health (SoH) information of the battery based on any one or any combination of the items of internal state information, (a state estimator configured to estimate a battery state [0010], The battery state may include a state of charge ‘SoC’, learn an SoC estimation model including SoC labels, estimate an SoC of the target battery by comparing the SoC estimation model to segment data  [0017]; a feature pattern of each label from the labeled segment data  [0011], an example of labeled segment data [0034, Fig. 4], showing a voltage pattern for instance, battery sensor signal … include any one or any combination of any two or more of voltage data, current data, temperature data, and pressure [0013], implying feature pattern of these sensor signals being equivalent to the items of internal state information)
However, Sung is silent regarding “wherein the determining of the items of internal state information further comprises: individually estimating internal state information of a negative electrode of the battery and internal state information of a positive electrode of the battery using the at least one processor-implemented estimator based on the extracted sensing data; and integrating the estimated internal state information of the 

Honkura discloses “wherein the determining of the items of internal state information further comprises:” (correlation calculation, representing the correlation among current, a battery state-of-charge, temperature [0008], using a resistance increase rate, implying pattern of current, temperature and a resistance increase rate being equivalent to the items of internal state information)
	“individually estimating internal state information of a negative electrode of the battery and internal state information of a positive electrode of the battery using the at least one processor-implemented estimator based on the extracted sensing data;” (correctly detecting the positive electrode potential and the negative electrode potential of the secondary battery, and then selecting the optimum battery operation according to the detected electric potentials [0004], implying separate estimation of internal state information between positive and negative electrodes are necessary for the reliability of the battery charging state; separate charging/discharging curves of a positive electrode and a negative electrode, an effective weight of a positive electrode active material, an effective weight of a negative electrode active material, a deviation in capacitance between the positive electrode and the negative electrode, and a positive electrode potential and a negative electrode potential, first data indicating a resistance increase rate of a positive electrode, second data indicating a resistance increase rate of a negative electrode [0008]) and


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Sung in view of Honkura to disclose “determining items of internal state information by individually estimating internal state information of a negative electrode of the battery and internal state information of a positive electrode of the battery and integrating the estimated internal state information of the negative electrode and the estimated internal state information of the positive electrode” for effective state estimation of prolonged battery life because the state of the battery life is dependent on each separate estimated internal state information of positive and negative electrodes, respectively, and the integrated internal state information combining both electrode’s internal information (Honkura - correctly detecting the positive electrode potential and the negative electrode potential of the secondary battery, and then selecting the optimum 

As per clam 11, Sung discloses the claim as follows.
	An apparatus for estimating a state of a battery, (an apparatus for estimating a state of a battery [0003]) the apparatus comprising:
	a processor (processor, computer [0164]) configured to: set a section in a sensing data sequence of a battery; (segmenting the battery sensor signal, based on a predetermined time interval, i.e. equivalent to a section [0011, 0088, Fig. 4])
	extract sensing data from the set section, (generate segment data by segmenting a battery sensor signal, a pattern extractor … to extract a feature pattern of each label from the labeled segment data  [0011], battery sensor signal … include any one or any combination of any two or more of voltage data, current data, temperature data, and pressure [0013])
	determine items of internal state information of the battery using at least one processor-implemented estimators based on the extracted sensing data; (a state estimator configured to estimate a battery state [0010], extract a feature pattern of each label from the labeled segment data  [0011], an example of labeled segment data [0034, Fig. 4], showing a voltage pattern for instance, battery sensor signal … include any one or any combination of any two or more of voltage data, current data, temperature data, and pressure [ 0013], perform the pattern matching between a feature pattern … and a data pattern of the equivalent to determining items of internal state information of the battery;; state estimator, computing hardware, processors [0164], equivalent to using at least one processor-implemented estimator)
	and determine at least one of state of charging (SoC) information or state of health (SoH) information of the battery based on any one or any combination of the items of internal state information,	(a state estimator configured to estimate a battery state [0010], The battery state may include a state of charge ‘SoC’, learn an SoC estimation model including SoC labels, estimate an SoC of the target battery by comparing the SoC estimation model to segment data  [0017]; a feature pattern of each label from the labeled segment data  [0011], an example of labeled segment data [0034, Fig. 4], showing a voltage pattern for instance, battery sensor signal … include any one or any combination of any two or more of voltage data, current data, temperature data, and pressure [0013], implying feature pattern of these sensor signals being equivalent to the items of internal state information).

However, Sung is silent regarding “wherein, for the determining of the items of internal state information, the processor is further configured to: individually estimate internal state information of a negative electrode of the battery and internal state information of a positive electrode of the battery using the at least one processor-implemented estimator based on the extracted sensing data; and integrate the estimated internal state information of the negative electrode and the estimated internal state information of the positive electrode”.

Honkura discloses “wherein the determining of the items of internal state information further comprises:” (correlation calculation, representing the correlation among current, a battery state-of-charge, temperature [0008], using a resistance increase rate, implying patterns of current, temperature and a resistance increase rate being equivalent to the items of internal state information)
	“individually estimating internal state information of a negative electrode of the battery and internal state information of a positive electrode of the battery using the at least one processor-implemented estimator based on the extracted sensing data;” (correctly detecting the positive electrode potential and the negative electrode potential of the secondary battery, and then selecting the optimum battery operation according to the detected electric potentials [0004], implying separate estimation of internal state information between positive and negative electrodes are necessary for the reliability of the battery charging state; separate charging/discharging curves of a positive electrode and a negative electrode, an effective weight of a positive electrode active material, an effective weight of a negative electrode active material, a deviation in capacitance between the positive electrode and the negative electrode, and a positive electrode potential and a negative electrode potential, first data indicating a resistance increase rate of a positive electrode, second data indicating a resistance increase rate of a negative electrode [0008]) and
	“integrating the estimated internal state information of the negative electrode and the estimated internal state information of the positive electrode” (related to the state-of-charge Q of the battery, related to the states-of-charge of the positive and negative 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Sung in view of Honkura to disclose “determining items of internal state information by individually estimating internal state information of a negative electrode of the battery and internal state information of a positive electrode of the battery and integrating the estimated internal state information of the negative electrode and the estimated internal state information of the positive electrode” for effective state estimation of prolonged battery life because the state of the battery life is dependent on each separate estimated internal state information of positive and negative electrodes, respectively, and the integrated internal state information combining both electrode’s internal information.

As per claim 10, Sung and Honkura disclose claim 1 set forth above.
Sung further discloses “a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1” (instructions or software to control a processor or computer to .

	Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung and Honkura in view of Choe (US 20130119921 A1), hereinafter ‘Choe’.
As per claim 4 and 14, Sung and Honkura disclose claims 1 and 11 set forth above.
The set forth combined prior art already discloses “an estimator configured to estimate an item of internal state information of the battery from a sensing data extracted from a sensing data sequence” in parent claims 1 and 11 (Sung - state estimator, hardware component, processor and computers [0164]; a battery sensor signal [0011], generate segment data by segmenting a battery sensor signal [0011], a voltage, a current, a temperature, and a pressure, and other variables [0006, 0008, 0013]).

The combined prior art is silent regarding “determine discharge/charged-state items of internal state information of the battery while the battery is discharged/charged”.
Choe discloses “determine discharge/charged-state items of internal state information of the battery while the battery is discharged/charged” (the charging profile can use a combination of positive, negative and zero charge currents [0026], during charging, during discharging [0065]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to further modify the 

As per claims 6 and 16, Sung and Honkura disclose claims 1 and 11 set forth above.
The set forth combined prior art is silent regarding “wherein the at least one processor-estimators is based on a neural network”.

Choe discloses “the estimator is based on a neural network” (Mathematical model, neural network, These methods allow for an estimation of SOC [0066])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to further modify the teachings of the combined prior art in view of Choe to disclose “the at least one processor-implemented estimators is based on a neural network” for an easy battery state assessment and effective battery management.

	Claims 2, 3, 5, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Honkura in view of Chacko (S. Chacko and et al, "Thermal modelling of Li-ion polymer battery for electric vehicle drive cycles", Journal of Power Sources 213 (2012) 296-303), hereinafter 'Chacko' and Choe.
As per claims 2 and 12, Sung and Honkura disclose claims 1 and 11 set forth above.


However, the combined prior art is silent regarding “current density estimator configured to estimate a current density and potential of the battery” and ”estimate an ion density of the battery based on the extracted sensing data”.

Chacko discloses the use of potential and current density data (Chacko – The potential and current density distribution on the positive and negative electrodes are calculated [pg. 298 left col line 3 -1 from the bottom]).

Choe discloses “estimate an ion density of the battery based on the extracted sensing data” (estimate a lithium ion concentration [0011]; The lithium ion concentration can be estimated as a function of measured current, measured terminal voltage, and/or temperature [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Chacko and Choe to disclose “an ion density 

As per claims 3 and 13, Sung and Honkura disclose claims 1 and 11 set forth above.
The set forth combined prior art already discloses “an estimator configured to estimate an internal state information of the battery based on the extracted sensing data; a state estimator configured to estimate a state of the battery based on the extracted sensing data” in parent claims 1 and 11 (Sung - state estimator, hardware component, processor and computers [0164]) 

However, the combined prior art is silent regarding “current density estimator configured to estimate a current density and potential of the battery” and ”estimate an ion density of the battery based on the extracted sensing data”.

Chacko discloses the use of potential and current density data (Chacko – The potential and current density distribution on the positive and negative electrodes are calculated [pg. 298 left col line 3 -1 from the bottom]) and further discloses
	the use of separate positive and negative electrode on estimating a potential and current density (The potential and current density distribution on the positive and negative electrodes are calculated [pg. 298 left col line 3-2 from the bottom])..

Choe discloses “estimate an ion density of the battery based on the extracted sensing data” (estimate a lithium ion concentration [0011]; The lithium ion concentration can be 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to further modify the teachings of the combined prior art in view of Chacko and Choe to disclose estimators “configured to estimate” ‘current density’/potential/’ion density’ of the positive/negative electrode based on the extracted sensing data” for an easy battery state assessment and effective battery management.

As per claims 5, and 15, Sung, Honkura and Choe disclose claim 4 and 14 set forth above.
The set forth combined prior art already discloses “an estimator configured to 
determine discharge/charged-state items of internal state information of the battery from sensing data extracted from a sensing data sequence while the battery is discharged/charged” in parent claims 4 and 14 (Sung - state estimator, hardware component, processor and computers [0164]; a battery sensor signal [0011], generate segment data by segmenting a battery sensor signal [0011], a voltage, a current, a temperature, and a pressure, and other variables [0006, 0008, 0013]) (Choe - the charging profile can use a combination of positive, negative and zero charge currents [0026], during charging, during discharging [0065]).



However, the combined prior art is silent regarding “current density estimator configured to estimate a current density and potential of the battery and ”estimate an ion density of the battery based on the extracted sensing data”.

Chacko discloses the use of potential and current density data (Chacko – The potential and current density distribution on the positive and negative electrodes are calculated [pg. 298 left col line 3 -1 from the bottom]) and further discloses
	the use of separate positive and negative electrode on estimating a potential and current density (The potential and current density distribution on the positive and negative electrodes are calculated [pg. 298 left col line 3-2 from the bottom]). 

Choe further discloses “estimate an ion density of the battery based on the extracted sensing data” (estimate a lithium ion concentration [0011]; The lithium ion concentration can be estimated as a function of measured current, measured terminal voltage, and/or temperature [0027]).

.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sung and Honkura in view of Frey (US 20080258734 A1), hereinafter ‘Frey’.
As per claim 20, Sung and Honkura disclose claim 11 set forth above.
The set forth combined prior art is silent regarding “wherein the processor is further configured to normalize and filter the extracted sensing data”.

Frey discloses “normalize and filter sensing data” (Normalized current, filter [claim 13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to further modify the teachings of the combined prior art in view of Frey to disclose “to configure the processor to normalize and filter the extracted sensing data” for an easy battery state assessment and effective battery management.

	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sung and Honkura in view of Shin (US 20160141730 A1), hereinafter ‘Shin’.
As per claim 21, Sung and Honkura disclose claim 11 set forth above.
The set forth combined prior art is silent regarding “the processor is further configured to determine that the battery is charged based on a current value in the extracted sensing data being greater than or equal to a threshold”.

Shin discloses “determine that the battery is charged based on a current value being greater than or equal to a threshold” (when the charging current to the first battery cell is larger than or equal to the first threshold, the controller may identify  whether a second battery cell is completely charged [0176]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to further modify the teachings of the combined prior art in view of Frey to disclose “to configure the processor to determine that the battery is charged based on a current value in the extracted sensing data being greater than or equal to a threshold” for an easy battery state assessment and effective battery management.

As per claim 22, Sung and Honkura disclose claim 11 set forth above.
The set forth combined prior art is silent regarding “the processor is further configured to determine that the battery is discharged based on a current value in the extracted sensing data being less than a threshold”.

equivalent to current values being less than a threshold since no low voltage mean no current can be drawn out, then the  controller 711 may determine that all battery cells are completely discharged [0131]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to further modify the teachings of the combined prior art in view of Frey to disclose “to configure the processor to determine that the battery is discharged based on a current value in the extracted sensing data being less than a threshold” for an easy battery state assessment and effective battery management.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sung and Honkura in view of Racine (US20150042291A1), hereinafter ‘Racine’.
As per claim 23, Sung and Honkura disclose claim 11 set forth above.
The set forth combined prior art is silent regarding “the processor is further configured to determine the charge state of the battery, in response to receiving a signal from another device”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to further modify the teachings of the combined prior art in view of Racine to disclose “to configure the processor to determine the charge state of the battery, in response to receiving a signal from another device” for an easy battery state assessment and effective battery management.

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sung and Honkura in view of Baykaner (WO2019073000A1), hereinafter ‘Baykaner’ and Belkacem-Boussaid (US 20180026454 A1), hereinafter ‘B-B’.

Sung further discloses “reference data on internal variables of a reference battery” that can used combined with a neural network (includes any one or any combination of any two or more of voltage data, current data, temperature data, and pressure data of the reference battery [0057], a neural network classifier [0080, 0129, 0161]). 
(training data selection [0061], signal data, training process [0062], sensor data signals, training data, continuous update of the historical signal update [0063]).



Baykaner discloses “a memory configured to store training data to train the neural network through supervised learning based on the training data” (a memory configured to store training data [abs, 008], training data, live data [005]; train a neural network, supervised learning [0028]).

B-B discloses “training data and reference data on internal variables of a battery” (training data selection [0061], signal data, training process [0062], sensor data signals, training data, continuous update of the historical signal update [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to further modify the teachings of the combined prior art in view of Baykaner and B-B to disclose “a memory configured to store training data to train the neural network through supervised learning based on the training data and reference data on internal variables of a battery” for an easy battery state assessment and effective battery management.

Allowable Subject Matter
	Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 7 and 17, the closest prior art of record, Sung in view of Honkura, Chacko and Choe, either singularly or in combination, fails to anticipate or render obvious the limitations 
	“individually estimating current densities of the negative electrode and the positive electrode of the battery, potentials of the negative electrode and the positive electrode, and ion densities of the negative electrode and the positive electrode using the at least one processor-implemented estimators based on sensing data extracted from a sensing data sequence during the charging of the battery;
	and integrating the estimated current densities of the negative electrode and the positive electrode, integrating the estimated potentials of the negative electrode and the positive electrode, and integrating the estimated ion densities of the negative electrode and the positive electrode”.

A newly found prior art of record, Raghavan (US 20140092375 A1), hereinafter ‘Raghavan’, discloses “individually estimate internal states of the battery using capacity estimation and capacity loss estimation, and integrating them” (battery capacity estimation model, battery capacity loss model, each model individually can be used i.e. implying integrating, estimate [0065-0066]), but fails to disclose the above recited limitation indicated as would be allowable.
	As per claims 8 and 18, the closest prior art of record, either singularly or in combination, fails to anticipate or render obvious the limitations 
	“individually estimating current densities of the negative electrode and the positive electrode of the battery, potentials of the negative electrode and the positive electrode, and ion densities of the negative electrode and the positive electrode using the at least one processor-implemented estimators based on sensing data extracted from a sensing data sequence during the discharging of the battery;
	and integrating the estimated current densities of the negative electrode and the positive electrode, integrating the estimated potentials of the negative electrode and the positive electrode, and integrating the estimated ion densities of the negative electrode and the positive electrode” with the same reason explained as in claims 7 and 17 above.	
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Kwon (K. H. Kwon and et al, “A two-dimensional modeling of a lithium-polymer battery”, Journal of Power Sources 163 (2006) 151–157) also discloses “determining items of internal state information of the battery” and “determine internal state information corresponding to an individual estimation target from among the items of internal state information”.
i.e. equivalent to ion density, calculated from a current-voltage characteristic from among actual measurement data [0019], an ion current, i.e. equivalent to current density, and a sheath voltage, i.e. equivalent to potential, calculated from the current-voltage characteristic [0023]).
	Timmons (US 20110250478 A1) discloses “the determining of the items of internal state information” (manage the state of charge and state of life of a battery [0001], adjust the potential of the other materials by changing their state [0046]) and 
	“individually estimating internal state information of a negative electrode of the battery and internal state information of a positive electrode of the battery using the at least one processor-implemented estimator based on the extracted sensing data” (Each of the at least two reference electrode materials arranged closely in each array may have a separate electrical lead such that each reference electrode can be used to test each working electrode separately, simultaneously or in conjunction, the separate data from each reference electrode in an array can be individually consulted by a computer-based control system to track the state of charge of the positive and negative electrodes in a cell independent of one another to ensure that the state of charge of the entire cell is properly assessed [0046]).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DOUGLAS KAY/
Examiner, Art Unit 2865


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863